 1                                                                             O
                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12
13
     PIERRE W. NSILU,                      Case No. 2:18-cv-10433-ODW (Ex)
14
                    Plaintiff,
15                                         JUDGMENT
           v.
16
     WELLS FARGO BANK, N.A., et al.,
17
                   Defendants.
18
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                       1
 1                                       JUDGMENT
 2         In light of the Court’s Order GRANTING Wells Fargo N.A.’s Motion to Dismiss
 3   (ECF No. 20), and dismissal of all other Defendants for failure to provide proof of
 4   service under FRCP 4(m),       IT IS HEREBY ORDERED, ADJUDGED, AND
 5   DECREED:
 6            1. Wells Fargo N.A. shall have JUDGMENT in its favor;
 7
              2. Plaintiff shall receive nothing; and
 8
              3. The Clerk of the Court shall close the case.
 9
10
           IT IS SO ORDERED.
11
           July 23, 2019
12
13
                                 ____________________________________
14                                        OTIS D. WRIGHT, II
15                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                2
